Citation Nr: 1023840	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to 
February 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
cervical spine disorder, headaches, and left and right knee 
disorders.

The above issues were initially before the Board in July 2009 
when they were remanded for additional evidentiary 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a cervical spine disorder.

2.  When resolving all doubt in the Veteran's favor, the 
evidence shows that the Veteran's headaches are related to 
his military service.

3.  There is no competent medical evidence of a current 
diagnosis of a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
established.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


2.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for headaches are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Service connection for a bilateral knee disorder is not 
established.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a 
cervical spine disorder, headaches, and a bilateral knee 
disorder are related to his military service with the United 
States Army from December 1983 to February 2004.  
Specifically, he contends that a heavy floor jack hit his 
head and neck while working in the motor pool during military 
service and currently suffers from residuals of this 
accident.  He also contends that he injured his knees on 
several occasions during military service.         

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

1.	 Cervical Spine Disorder

An April 1998 treatment record showed that the Veteran was 
rear ended and was able to walk away from the accident.  The 
examiner noted strain of the spine.  The Veteran appeared for 
cervical muscle strain in April 2003.  He reported that the 
pain began a month prior to physical therapy in April.  The 
examiner noted that he had been involved in a motor vehicle 
accident many years previously, but did not have specific 
injuries to his cervical spine.  In October 2003, upon 
retirement, the Veteran noted neck pain and headaches and 
that his pain had increased in severity over time.  He stated 
that he had head injuries in 1984 and 1998.  However, the 
examiner at that time indicated that examination of the spine 
was normal.

The Veteran filed a claim for service connection for a 
chronic cervical spine disorder in November 2003.

Private treatment records dated in May 2006 indicate that 
"no basis for disability claim [is] obvious," based on the 
Veteran's claim for neck pain.  In July 2006 the Veteran's 
private doctor stated that he had been seeing the Veteran for 
chronic cervical neck pain for about 10 years and that the 
Veteran had been in pain since service.  He stated that a 
magnetic resonance imaging (MRI) scan of the Veteran's 
cervical spine was normal.   

In August 2006 the Veteran's VA doctor stated that he treated 
the Veteran and that the Veteran had a history of chronic 
cervical neck pain.  He stated that to the best of his 
knowledge the Veteran's cervical neck pain began in service.  

Private treatment records dated in September 2007 indicate 
that the Veteran's cervical spine was normal.  These records 
noted minimal degenerative changes at the endplates of the 
mid cervical spine.    

Upon VA examination in May 2008 the examiner interviewed the 
Veteran but there is no evidence that he reviewed the 
Veteran's claims file.  The examiner noted that the x-ray 
findings were negative for the cervical spine and the 
examiner reported that he was unable to render a diagnosis 
because there was no pathology.   

Upon VA examination in October 2008 the examiner was 
initially not provided with the Veteran's case file and did 
not discuss the etiology of the Veteran's disabilities.  
However, an addendum was added to the file, showing the 
examiner had the opportunity to review the Veteran's case 
file.  The examiner noted that the cervical spine showed no 
muscle spasm, but showed consistent pain and opined that it 
was less likely than not related to service as there was no 
evidence of cervical strain in the medical records.  

Upon VA examination in October 2009 the examiner had the 
opportunity to review the Veteran's case file.  With regard 
to the Veteran's cervical spine, the examiner noted evidence 
of a previous injury.  The Veteran reported a heavy floor 
jack striking his head while working in the motor pool.  The 
examiner also noted a subsequent motor accident in 1998 
whereby the Veteran reinjured his neck.   The examiner did 
not provide a diagnosis for the cervical spine, but noted 
chronic cervical soft tissue injury.  The examiner also noted 
that the neck pain reported by the Veteran was less likely 
than not related to the injury reported during active duty, 
because it was unlikely that so remote an injury would be the 
sole cause of the Veteran's symptoms.

Given the evidence of record, the Board finds that service 
connection for a cervical spine disorder is not warranted.  
Significantly, there is no evidence of a current cervical 
spine disorder.  As above, neither the May 2008, October 
2008, nor October 2009 VA examiners provided a diagnosis for 
the cervical spine.  Current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the significant history of cervical spine 
pain, while the Board does not dispute the fact that the 
Veteran experiences various symptoms with regard to his neck 
and his cervical spine, there is no objective clinical 
confirmation that he suffers from an actual disability.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  The Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  Id.  
In the absence of a clear diagnosis of a cervical spine 
disability, or abnormality, which is attributable to some 
identifiable disease or injury during service, an award of 
service connection is not warranted.  Also, while the October 
2009 VA examiner noted chronic cervical soft tissue injury,
this is synonymous with neck pain and is not considered to be 
a disability in and of itself.  Significantly, the October 
2009 VA examiner indicated that he could not provide a 
diagnosis for the cervical spine.

The Board acknowledges that the Veteran's service treatment 
records document a diagnosis of a cervical strain; however, 
post service there is no such diagnosis.  
There is also no competent and credible opinion in the claims 
file that attributes the Veteran's claimed condition to 
military service.  Even the Veteran's personal doctors stated 
that the Veteran has had neck pain for years, but did not 
provide a disability upon which to grant benefits.  

Additional evidence in support of the Veteran's service 
connection claim for a cervical spine disorder is his own lay 
assertions.  However, unlike Barr or Jandreau, in this case, 
the Veteran has failed to provide a medical diagnosis of a 
cervical spine disorder.  As a layperson, the Veteran is not 
competent to opine on medical matters such as a diagnosis or 
etiology of any medical diagnosis.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the 
claim for service connection for a cervical spine disorder is 
denied. 

2.	 Headaches

Service treatment records show that upon enlistment in August 
1983 the Veteran was in good health and did not complain of 
headaches.  In December 1984 the Veteran complained of 
headaches which began occurring after receiving a blow to the 
head near his ear while working in motor pool.  October 1990 
and November 1993 examinations showed no complaints of 
frequent or severe headaches or a head injury.  February 1995 
treatment records show that the Veteran had cold symptoms 
with a headache.  In October 2003, upon retirement, the 
Veteran noted headaches.  He stated that he had head injuries 
in 1984 and 1998.  

The Veteran filed a claim for service connection for chronic 
headaches in November 2003 and he was afforded a VA 
examination in February 2005.  The February 2005 VA examiner 
did not have the opportunity to review the Veteran's case 
file.  The examiner reported that the Veteran suffered from 
sinus headaches.  He also noted that the Veteran was hit in 
the temporal area with a floor jack while in service.      

Private treatment records dated in May 2006 indicate that 
"no basis for disability claim [is] obvious," based on the 
Veteran's claim for headaches.  

In August 2006 the Veteran's VA doctor stated that he treated 
the Veteran and that the Veteran had a history of migraines.  
He stated that to the best of his knowledge the Veteran's 
migraines began in service.  

An October 2007 showed a diagnosis of tension headaches.  

Upon VA examination in May 2008 the examiner interviewed the 
Veteran but there is no evidence that he reviewed the 
Veteran's claims file.  The examiner stated that he could not 
render a diagnosis for headaches because there was no 
pathology to render a diagnosis. 

Upon VA examination in October 2008 the examiner was 
initially not provided with the Veteran's case file and did 
not discuss the etiology of the Veteran's disabilities.  
However, an addendum was added to the file, showing the 
examiner had the opportunity to review the Veteran's case 
file.  The examiner concluded that the Veteran's current 
headaches were also less likely than not related to his 
headaches in service, because the headaches in service were 
related to upper respiratory infections.  

Upon VA examination in October 2009 the examiner had the 
opportunity to review the Veteran's claims file.  With regard 
to the Veteran's headaches, the examiner noted evidence of a 
previous injury.  The Veteran reported a heavy floor jack 
striking his head while working in the motor pool.  The 
examiner also noted a subsequent motor accident in 1998 
whereby the Veteran reinjured his neck.   The examiner 
diagnosed chronic headaches.  The examiner said that relating 
the Veteran's headaches to service would force him to resort 
to speculation.  He concluded that chronic headaches are most 
often caused by stress and evolve over time.  

Given the evidence above, the Board finds that service 
connection for headaches is warranted.  The evidence shows 
that the Veteran reported headaches in service and at his 
separation from service.  Upon retiring the Veteran noted 
that his headaches had worsened over the course of his 
service.  Post service, the records show that sinus headaches 
were diagnosed in 2005 and migraines were diagnosed in 2006.   
The record also contains a positive medical nexus opinion 
provided by a VA doctor, stating that the Veteran's migraines 
began in service.  

The Board acknowledges the negative medical evidence of 
record and finds it to be less probative.  The 2006 and 2008 
examiners, stating that they could not render a diagnosis for 
headaches, are unpersuasive as the examinations were deemed 
inadequate for rating purposes.  The October 2008 examiner 
stated that the headaches in service were related to upper 
respiratory infections.  However, the service treatment 
records show complaints of headaches not linked to upper 
respiratory infections.  Finally the most recent October 2009 
VA examination said that connecting the Veteran's headaches 
to service would result in speculation.  However, as the 
record contains a positive nexus opinion which does not rely 
on speculation, the benefit of the doubt is afforded to the 
Veteran.  The record shows in-service incurrence, a 
continuity of symptomatology and a competent medical nexus 
opinion. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102.  Therefore, affording the Veteran the benefit 
of the doubt, service connection for headaches is granted.  

3.	 Bilateral knee disorder

Service treatment records showed treatment for possible left 
knee strain in August 1988 and strain of the medial 
collateral ligament in January 1993 (which side was not 
noted).  Specifically, service records reflected a diagnosis 
of degenerative joint disease of the knees at the time of his 
retirement examination in October 2003, although physical 
examination of the knees at that time was recorded as normal; 
the Veteran reported that he had had recurring knee pain 
during service.  The service records also documented numerous 
instances of physical therapy that were directed, in part, at 
his knees.

The Veteran filed a claim for service connection for a 
bilateral knee disorder in November 2003.

February 2005 and May 2006 records note no evidence of a 
chronic disability. Service department x-rays of the 
Veteran's knees in June 2006 reportedly showed no 
abnormalities of the right knee and slight degenerative 
change of the left knee.

A statement by a service department physician in July 2006 
indicated that the Veteran had been seen in the clinic for 
the previous 10 years for complaints of chronic bilateral 
knee pain, and also listed a diagnosis of degenerative joint 
disease of both knees. The examiner stated that treatment had 
included anti-inflammatory medication and that the physical 
therapy had had some efficacy.

Another service department examiner in February 2007 noted 
the Veteran's complaint of clicking, pain, and stiffness in 
his right knee. On examination, there was crepitus in both 
knees. The examiner diagnosed joint pain localized in the 
right knee and stiffness of the knee joint; she prescribed a 
nonsteroidal anti-inflammatory medication, rest, and ice.

A VA compensation examiner in April 2008 noted the Veteran's 
reported history of knee pain, but both clinical and x-ray 
examinations of both knees were completely normal. The 
examiner did not list any diagnosis concerning the Veteran's 
knees, "because there is no pathology to render a 
diagnosis."

Pursuant to the Board's July 2009 remand, the Veteran was 
afforded a VA examination in October 2009.  The examiner 
diagnosed arthralgia of the right and left knees, with no 
evidence of arthritis.  

Given the evidence of record, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  
Significantly, there is no evidence of a current bilateral 
knee disorder.  As above, the April 2008 VA examiner 
indicated that there was no pathology to render a diagnosis 
of a bilateral knee disorder.  Current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the significant history of bilateral knee 
pain, as above, while the Board does not dispute the fact 
that the Veteran experiences various symptoms with regard to 
his bilateral knees, there is no objective clinical 
confirmation that he suffers from an actual disability.  
While the October 2009 VA examiner diagnosed the Veteran with 
"arthralgia," "arthralgia" is defined as pain in a joint.  
See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  As above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez.     

The Board acknowledges that the Veteran's service treatment 
records document a diagnosis of degenerative joint disease of 
the knees; however, post service there is no such diagnosis.  

Additional evidence in support of the Veteran's service 
connection claim for a bilateral knee disorder is his own lay 
assertions.  However, unlike Barr or Jandreau, in this case, 
the Veteran has failed to provide a medical diagnosis of a 
bilateral knee disorder.  As a layperson, the Veteran is not 
competent to opine on medical matters such as a diagnosis or 
etiology of any medical diagnosis.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the 
claim for service connection for a bilateral knee disorder is 
denied. 



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Substantially compliant notice was sent in November 2003 and 
March 2006 and the claim was readjudicated in June 2008, 
December 2008, and January 2010 supplemental statements of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  The October 2009 examination 
is deemed adequate for rating purposes, as the examiner 
reviewed the case file, interviewed the Veteran and commented 
on whether there was a current disability and a nexus to 
service.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

Service connection for a cervical spine disorder is denied.

Service connection for headaches is granted.

Service connection for a bilateral knee disorder is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


